


Exhibit 10.66


AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT Agreement, dated November 20,
2014 (this “Amendment No. 2”), is by and among Wells Fargo Bank, National
Association, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Hamilton Beach
Brands, Inc., formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware
corporation (“Parent” or “US Borrower”) and Hamilton Beach Brands Canada, Inc.,
formerly known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton
Brands Canada” or “Canadian Borrower”, and together with US Borrower, each
individually a “Borrower” and collectively, “Borrowers”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders and Borrowers have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated as of May 31,
2012, by and among Agent, Lenders and Borrowers, as amended by Amendment No. 1
to Amended and Restated Credit Agreement, dated July 29, 2014 (as the same now
exists and is amended and supplemented pursuant hereto and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”) and the other Loan Documents;
WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein, and Agent and Lenders are willing to agree to such amendments
on the terms and subject to the conditions set forth herein;
WHEREAS, by this Amendment No. 2, Agent, Lenders and Borrowers desire and intend
to evidence such amendments;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.


(a)Additional Definition. As used herein or in the Credit Agreement or any of
the other Loan Documents, the term “Amendment No. 2” shall mean Amendment No. 2
to Amended and Restated Credit Agreement, dated November 20, 2014, by and among
Agent, Lenders and Borrowers, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, and
the Credit Agreement and the other Loan Documents shall be deemed and are hereby
amended to include, in addition and not in limitation, such definition.


(b)Amendments to Definitions.
(i)The definition of “Bank Product Reserves” set forth in the Credit Agreement
is hereby amended by adding the following at the end thereof immediately before
the period:


“; provided, that, no Bank Product Reserves shall be established in respect of
Cash Management Services consisting of supply chain financing arrangements”.
(ii)The definition of “Cash Management Services” set forth in the Credit
Agreement is hereby amended by deleting the parenthetical at the end of the
definition and replacing it with the following:


“(including supply chain financing arrangements)”.
(c)Interpretation. For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 2.



1



--------------------------------------------------------------------------------




2.Apportionment and Application.


(a)Section 2.4(b)(ii)(J) of the Credit Agreement is hereby amended by deleting
clause (4) thereof in its entirety and replacing it with the following:


“(4) Ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause (3), during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve to (y)
the Bank Product Providers based upon amounts then certified by the applicable
Bank Product Provider to Agent (in form and substance satisfactory to Agent) to
be due and payable to such Bank Product Providers on account of Bank Product
Obligations (other than Bank Product Obligations consisting of supply chain
financing arrangements), and (z) with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations (other than Bank Product Obligations consisting of supply chain
financing arrangements) owed to the applicable Bank Product Provider as and when
such amounts first become due and payable and, if and at such time as all such
Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,”
(b)Section 2.4(b)(ii) of the Credit Agreement is hereby amended by deleting
clause (K) thereof in its entirety and replacing it with the following:


“(K) eleventh, to pay any other Obligations (including Bank Product Obligations
consisting of supply chain financing arrangements),”.
3.Representations and Warranties. Borrowers, jointly and severally, represent
and warrant with and to Agent and Lenders as follows, which representations and
warranties shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Loan Documents, being a continuing
condition of the making of Loans and providing Letters of Credit to Borrowers:


(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 2;


(b)this Amendment No. 2 and each other agreement to be executed and delivered by
Borrowers in connection herewith (together with this Amendment No. 2, the
“Amendment Documents”) has been duly authorized, executed and delivered by all
necessary corporate or organizational action on the part of each Borrower which
is a party and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each of the Borrowers, as the case
may be, contained herein and therein constitute legal, valid and binding
obligations of each of the Borrowers, enforceable against them in accordance
with their terms, except as enforceability is limited by equitable principals or
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights generally;


(c)the execution, delivery and performance of this Amendment No. 2 and the other
Amendment Documents (i) are all within each Borrower’s corporate powers and (ii)
are not in contravention of law or the terms of any Borrower’s certificate of
incorporation, bylaws, or other organizational documentation, or any material
indenture, agreement or undertaking to which any Borrower is a party or by which
any Borrower or its property are bound which such contravention could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and


(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.


4.Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:


(a)Agent shall have received counterparts of this Amendment No. 2, duly
authorized, executed and delivered by Borrowers;

2



--------------------------------------------------------------------------------






(b)Agent shall have received the consent or authorization from such Lenders as
are required for the amendments provided for herein to execute this Amendment
No. 2 on behalf of the Lenders;


(c)Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 2, which any Borrower is required
to obtain from any other Person, and such consent, approval or waiver (if any)
shall be in form and substance reasonably satisfactory to Agent; and


(d)No Default or Event of Default shall exist or have occurred and be
continuing.


5.Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 2 or with respect to the subject
matter of this Amendment No. 2. To the extent of conflict between the terms of
this Amendment No. 2 and the other Loan Documents, the terms of this Amendment
No. 2 shall control. The Credit Agreement and this Amendment No. 2 shall be read
and construed as one agreement.


6.Governing Law. The validity, interpretation and enforcement of this Amendment
No. 2 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


7.Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


8.Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment No. 2.


9.Entire Agreement. This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


10.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.


11.Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 2, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 2.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 
US BORROWER
HAMILTON BEACH BRANDS, INC.
















 
 /s/ James H. Taylor
 
James H. Taylor
 
Vice President and Chief Financial Officer
 
 
 
CANADIAN BORROWER


HAMILTON BEACH BRANDS CANADA, INC.


 
 /s/ James H. Taylor
 
James H. Taylor
 
Vice President and Chief Financial Officer

AGENT AND LENDERS
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender
/s/ Sang Kim
Sang Kim
Authorized Signatory

                    
WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Lender
/s/ Carmella Massari
Carmella Massari
Senior Vice President

    
    
BANK OF AMERICA, N.A., as a Lender
/s/ Kenneth B. Butler
Kenneth B. Butler
Senior Vice President



KEYBANK, NATIONAL ASSOCIATION, as a Lender
/s/ Nadine M. Eames
Nadine M. Eames
Vice President




4

